DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 07/08/2020. It is noted, however, that applicant has not filed a certified copy of the IT 102020000016537 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020 and 5/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “obtained in” in claims 2, 5, and 7-10 is used by the claim to mean “within” or “positioned in” while the accepted meaning is “[t]o come into the possession of; to procure; to get, acquire, or secure” (Oxford English Dictionary). The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2015/0370088 to Damin et al. (hereinafter Damin; cited by Applicant).
Regarding claim 1, Damin discloses eyeglasses (eyewear 10, Fig. 1-7) comprising: a front frame (lens frame 18, Figs. 1-7) with a lens-holding rim (upper eyewire or superior frame 16A and lower eyewire or inferior frame 16B, Figs. 1-7) having an open contour perimeter profile (Figs. 1-7), said lens-holding rim including an upper rim portion (upper eyewire or superior frame 16A, Figs. 1-7) and a lower rim portion (lower eyewire or inferior frame 16B, Figs. 1-7) which extend to surround the profile of a lens (lens 20, Figs. 1-7) intended to be held on the lens-holding rim and which bear respective free ends (stop 40 of Fig. 3 and end of frame 16A proximal to pivot 30 of Fig. 3) facing one another in the open area of the perimeter profile of the rim (Figs. 1-7), an endpiece (lug 24 with adjoining components, Fig. 1-7) connecting a respective rod (temple 14, Figs. 1-7) to the lens-holding rim, the endpiece is coupled rotatably to the lower portion (via pivot 31,. Fig. 3) of the lens-holding rim about a first pivot axis (pivot 31, Fig. 3) and is coupled rotatably to the upper portion (upper eyewire 16A, Fig. 1-7) of the lens-holding rim about a second pivot axis (pivot 30, Fig. 3), said first and second pivot axes being parallel (necessarily true for flat/straight linkage 36 to pivot as disclosed, Figs. 2-7) to one another and the first pivot axis being laterally spaced from the second axis on the side facing the rod (Figs. 1-7), the endpiece being thus configured to rotate about said first and second pivot axes (Figs. 2-7) between a closed position and an open position of the lens-holding rim (Figs. 2-7), in order, respectively, to move the upper and lower rim portions closer to each other or away from each other, at their respective free ends (Figs. 5-6), and retaining means (mating contours of lug 24 proximal to eyewire 16A near indicators 28, Fig. 1 & 6) and counter-retaining means  (mating contours of eyewire 16A near indicators 28 proximal to lug 24, Fig. 1 & 6) between the side endpiece and the upper portion of the lens-holding rim, said retaining means and counter-retaining means cooperate with one another in the closed position in order to hold said upper and lower portions of the lens-holding rim therebetween (Fig. 1 & 6).
For the sake of clarity, the retaining means and counter-retaining means invoked 35 U.S.C. 112(f) and the corresponding structure in the Specifications is described as “a protuberance on one of either the endpiece or the upper rim portion and a respective recess on the other of either the endpiece or the upper rim portion” ([0015]).
Examiner notes there are specific embodiments within the scope of the retaining and counter-retaining means that structurally distinguish the invention over prior art.  The scope of the claim does not currently exclude the abutment surfaces disclosed by Damin as reading on the claimed retaining and counter-retaining means as the abutment surfaces ensure alignment of elements in the closed state.

    PNG
    media_image1.png
    382
    584
    media_image1.png
    Greyscale

Regarding claim 2, Damin discloses said lower portion of the lens-holding rim comprises, at the free end thereof, an appendage (link extension 36, Fig. 7) suitable for being housed in a first seat (formed in lug 24, though unlabeled, in Figs. 6-7) obtained in the endpiece (lug 24, Fig. 6-7), said appendage being rotatable in said first seat about the second pivot axis (Figs. 6-7).
Regarding claim 6, Damin discloses said retaining means and counter- retaining means comprise a protuberance (mating contours of lug 24 proximal to eyewire 16A near indicators 28, Fig. 1 & 6) on one of either the endpiece or the upper rim portion and a respective recess (mating contours of eyewire 16A near indicators 28 proximal to lug 24, Fig. 1 & 6)  on the other of either the endpiece or the upper rim portion, the protuberance being configured to engage the recess (Figs. 6-7), with a substantial form fit, in the closed position, for the relative mutual retention between said upper and lower portions of the lens-holding rim (Figs. 6-7).
Examiner notes there are specific embodiments within the scope of the retaining and counter-retaining means that structurally distinguish the invention over prior art.  The scope of the claim does not currently exclude the abutment surfaces disclosed by Damin as reading on the claimed retaining and counter-retaining means as the abutment surfaces ensure alignment of elements in the closed state.  In particular the surfaces providing retention in Applicant’s disclosed invention retain the engagement along a longitudinal axis of the claimed rods.  This is not the case in Damin as the mating contours in Damin ensure transverse alignment and thus retention via the mechanical linkages.
Regarding claim 7, Damin discloses said recess is obtained in a lowered surface portion (mating contours of eyewire 16A near indicators 28 proximal to lug 24, Fig. 1 & 6) of the upper rim portion and said protuberance (mating contours of lug 24 proximal to eyewire 16A near indicators 28, Fig. 1 & 6) is provided in a portion of the endpiece suitable for being surface-coupled to said lowered portion (Fig. 1 & 6).
Regarding claim 8, Damin discloses said recess is obtained in the upper portion (mating contours of eyewire 16A near indicators 28 proximal to lug 24, Fig. 1 & 6) of the lens-holding rim in a position above the second pivot axis (Figs. 1 & 6).
Regarding claim 9 and 10, Damin discloses said recess is obtained on the inner side of the upper portion of the lens-holding rim (Figs. 1 & 6).
Regarding claim 11, Damin discloses the rod (temple 14, Figs. 2-7) is connected to the endpiece in an articulated manner about a hinge axis (Figs. 1 & 9).
Regarding claim 12, Damin discloses the second pivot axis (pivot 30, Fig. 3) is arranged, relative to the first pivot axis (pivot 31, Fig. 3), opposite the hinge axis of the rod (Figs. 1-7 & 9).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Damin.
Regarding claim 3, Damin discloses said appendage is hinged in the first seat about the first pivot axis (Fig. 6-7).
Damin does not disclose said appendage is fork-shaped with a pair of arms hinged.
	The shape of the appendage as fork-shaped amounts to a design choice that would have been obvious to one having ordinary skill in the art.  Further, the shape of the linkage element providing the hinge opening would not have provided an unexpected result as fork-shaped.  
Regarding claim 4, Damin discloses a rod-like element (link member 38, Figs. 6-7) which is structurally independent from the endpiece and suitable for being made integral with the endpiece (Figs 6-7), said rod-like element extending internally in the first seat in a position attached to the appendage (Fig. 6-7) and being rotatably coupled to said arms about the first pivot axis (Fig. 6-7). Note: It has been acknowledged that Damin lacks the fork-shaped arms of Claim 3, though this feature is an obvious variant of the Damin device that Claim 4 does not elevate to patentably distinct.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art generally related to eyeglasses having pivoted means for releasing exchangeable lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872